Title: To Benjamin Franklin from Sartine, 23 September 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 23. Sept. 1780.
L’Intendant de la Marine à Brest, Monsieur, m’a prévenu qu’il avoit fait avancer par le Trésorier de ce port à Mr. James Searle, Colonel au Service du Congrès arrivé depuis peu sur un Bâtiment Americain, une Somme de 2,400 l.t. dont cet Officier avoit besoin pour se rendre à Paris. Je vous serai tres obligé des soins que vous voudrez bien vous donner pour que cette somme Soit remise à M. de Ste. James General de la Marine à Paris qui est porteur de la Reconnoissance de M. Searle.
J’ai l’honneur d’etre avec une tres parfaite consideration, Monsieur, Votre tres humble et tres obeissant Serviteur.
(signé) De Sartine.
M Franklin
